Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Following applicant’s amendments, the prior art does not teach or fairly suggest the latch assembly as claimed in independent claims 1, 11, and 18 of the instant application. The Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding Claim 1, in light of applicant remarks and amendments, the prior art of record, including Nayani WO 2008061366 A1, Hayakawa JP 3576311 B2, and Kintz US 20080295416 A1, has been overcome. These references teach a latch assembly having much of the claimed structure but fails to teach each and every limitation of the claims. All three references fail to teach a latch assembly with a first lever harm having an interior edge surface that engages the stop bumper to limit the pivoting of the latch member. 
Regarding Claim 11, in light of applicant remarks and amendments, the prior art of record, including Hayakawa JP 3576311 B2, has been overcome. Hayakawa teaches a latch assembly having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically Hayakawa fails to teach a striker guard with an interior surface defining a U-shape and a pair of side surfaces extending from the interior surface along parallel legs of the U-shape and the striker guard being inserted into the guideway such that the interior surface abuts the frame plate and the side surfaces abut a pair of corresponding edge surfaces of the guideway.
Regarding Claim 18, in light of applicant’s remarks and amendments, the prior art of record, including Nayani WO 2008061366 A1, Hayakawa JP 3576311 B2, and Kintz US 20080295416 A1, has been overcome. These references teach a latch assembly having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically they fail to teach an over-mold having a pivot limiter bumper that interacts with the stop bumper to limit the pivot of the latch member in the open position and a first lever arm of the latch member having an internal surface which engages the stop bumper to limit the pivot of the latch member in the closed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675